                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

           v.                                       Case No. 21-00193-01-CR-W-BCW

 MALACHI ROBINSON,

                               Defendant.

                                  MOTION FOR DETENTION

       Comes now the United States of America, by and through its undersigned counsel, and

hereby moves this Court to order the detention of Malachi Robinson, and states the following in

support of the motion:

       1. This motion is being made at the defendant's first appearance before a judicial officer.

A two-count indictment has been returned by a federal grand jury charging the defendant in count

one with a violation of Title 18 U.S.C. ' 249(a)(2), hate crime involving an attempt to kill and in

count two with a violation of Title 18 U.S.C. ' 924(c), discharge of a firearm during a crime of

violence.

       2. Based upon the fact that this indictment involves an offense that would qualify as a crime

of violence pursuant to Title 18 U.S.C. '' 3142(f)(1)(A) and 3156(a)(4)(A) and have a maximum

punishment of life imprisonment, the United States is requesting this Court to hold a detention

hearing and following such hearing to order the defendant=s detention pending resolution of these

matters.



                                                1
       3. Furthermore, the United States submits that there is clear and convincing evidence that

there are no conditions which the Court could place on the defendant's release which would

reasonably assure the defendant's appearance in Court and the safety of the community. See 18

USC ' 3142(g)(1) nature and circumstances of the offense; (2) weight of the evidence; and (4)

danger to the community. Because of this, the United States requests that a detention hearing be

held and that the defendant be detained. See generally, United States v. Sazenski, 806 F.2d 846,

848 (8th Cir. 1986); United States v. Warren, 787 F.2d 1237, 1338 (8th Cir. 1986).

WHEREFORE, based on the foregoing, the United States requests that the Court hold a Detention

Hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the detention

of the defendant.

                                                    Respectfully submitted,

                                                    Teresa A. Moore
                                                    Acting United States Attorney

                                               By /s/David Ketchmark

                                                    David Ketchmark
                                                    Assistant United States Attorney
                                                    Charles Evans Whittaker Courthouse
                                                    400 East Ninth Street, Suite 5510
                                                    Kansas City, Missouri 64106
                                                    Telephone: (816) 426-3122




                                               2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on August 11,
2021, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.


                                                   /s/David Ketchmark
                                                   David Ketchmark
                                                   Assistant United States Attorney




                                               3
